In a proceeding to vacate or modify an arbitrator’s award, in which a cross motion was made by appellant to confirm the award, the appeal is from an order of the Supreme Court, Suffolk County, entered May 17, 1973, which modified the award and directed entry of judgment upon the award as thus modified. Order reversed, on the law, without costs, and proceeding remanded to the arbitrator, with the direction that he amend his award in accordance with the views herein set forth. The arbitrator’s award was made upon petitioner’s uninsured motorist claim for personal injuries. The award was in favor of petitioner against appellant in the amount of $3,750. The order under review modified the award by adding thereto the words “for pain and suffering exclusive of all costs of medical treatment.” Special Term’s addition of these words would result in the award’s indication that the arbitrator had passed only upon petitioner’s pain and suffering damage, exclusive of his claims for medical and hospital expenses. However, the record is unclear whether the arbitrator considered the medical and hospital expenses at the time of the arbitration. Hence, the matter should be remanded to the arbitrator for the purpose of his indicating whether, in his award, he considered this issue in making his award or whether he limited his determination to the issues of pain and suffering only. Gulotta, P. J., Hopkins, Latham and Brennan, JJ., concur.